SIMON, Justice.
This is one of the three cases in tort that comes to us on certiorari, or writ of review, to the Court of Appeal, Parish of Orleans. The issues herein presented arose out of the same accident involved in the case of Ryan v. Allstate Insurance Company of Chicago, Illinois, 232 La. 831, 95 So.2d 328, both cases having been previously consolidated by the district court for purposes of trial and appeal.
Accordingly, for the reasons assigned in the case of Ryan v. Allstate Insurance Company of Chicago, Illinois, the judgment of the court of appeal is reversed and set aside and it is ordered that the judgment of the district court be reinstated and made the judgment of this Court; plaintiff to pay all costs of this appeal.